Moran, J.
This case from its legal aspect presents the same questions as the case of Wachstetter v. Johnson (1916), ante 659, 108 N. E. 624. On the authority of that case, this cause is decided. The evidence discloses that appellees are the owners of an undivided one-third part in value, and appellants the owners of an undivided two-thirds part in value of the following described real estate: beginning thirty-four and one-half feet west of the southeast corner of lot 6, in square 52 in the original plat of the city of Indianapolis, thence west along Washington Street, seventeen feet, thence north seventy feet, thence east seventeen feet, thence south to the place of beginning; and the evidence discloses that appellees are the owners of an undivided one-third of one-sixth, and the appellants the owners of the balance of a strip of ground four feet wide by seventeen feet long lying immediately north of. the tract above *681described. The evidence does not support tbe finding that appellees are tbe owners of an undivided one-tbird part in value of tbe tract last above described; and for error of tbe court in bolding that appellees are tbe owners of an undivided one-tbird .part of tbe real estate heretofore described as a strip of ground four feet wide by seventeen feet long lying immediately north of tbe main tract in question, judgment is reversed, with instructions to tbe court below to restate its conclusions of law in conformity herewith, as to said parcel of ground. In all other things tbe judgment of tbe lower court is affirmed. All costs made in this court are adjudged against appellees, and all costs made in tbe lower court are adjudged against appellants.
Note. — Reported in 108 N. E. 990.